Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 8, 2014

                                           No. 04-14-00501-CV

                                           IN RE David GOAD

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On July 18, 2014, relator filed a motion for emergency stay without an accompanying
petition. This court has determined that it is without jurisdiction to consider relator’s motion. See
TEX. R. APP. P. 52.10. Accordingly, relator’s motion for emergency stay is DISMISSED FOR
LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on August 8th014.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. JSC2-1000, styled David Goad v. George R. Wyatt, pending in the Justice
Court, Precinct Two, Guadalupe County, Texas, the Honorable Sheryl Sachtleben presiding.